 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM JESSE GILLIAM,                            Case No. 1:19-cv-01711-DAD-SAB

12                 Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                       PROOF OF SERVICE OR NOTICE OF
13          v.                                         STATUS OF SERVICE OF PROCESS ON
                                                       DEFENDANTS
14   BARBARA HOPE O’NEILL, et al.,

15                 Defendants.

16

17         William Jesse Gilliam (“Plaintiff”), proceeding pro se, filed this civil rights action

18 pursuant to 42 U.S.C. § 1983 against Barbara Hope O’Neill, the County of Fresno, Phil Larson,

19 Susan B. Anderson, Henry R. Perea, Judy Case McNairy, Deporah Poochigian, Andreas
20 Boregas, Buddy Mendez, Brian Pacheco, Ken Taniguchi, and Elizabeth Diaz (“Defendants”)

21 based on delays in bringing him to trial on allegations that he was a sexually violent predator.

22 On December 11, 2019, the summonses issued in this action along with the order setting the

23 mandatory scheduling conference for March 3, 2020. (ECF Nos. 2, 3, 4.)

24         The order setting the mandatory scheduling conference informed Plaintiff that they were

25 to “diligently pursue service of the summons and complaint” and “promptly file proofs of the

26 service.” (ECF No. 4 at 1.) Plaintiff was referred to Rule 4 of the Federal Rules of Civil
27 Procedure regarding the requirement of timely service of the complaint. (Id. at 1-2.) Further,

28 Plaintiff was advised that “[f]ailure to comply may result in the imposition of sanctions,


                                                   1
 1 including dismissal of unserved Defendants.” (Id. at 2.)

 2          Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

 3 service of the complaint in civil cases. Rule 4(m) provides:

 4          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
 5          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court
 6          must extend the time for service for an appropriate period.
 7          Here, the mandatory scheduling conference is fast approaching and Plaintiff has not filed

 8 proof that the complaint and summons have been served on Defendants.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.      Within fourteen (14) days of the date of entry of this order, Plaintiff shall either

11                  a) file proof of service on the defendants in this action; or b) a notice informing

12                  the Court of the status of service on Defendants; and

13          2.      Plaintiff is advised that failure to comply with this order may result in the

14                  issuance of sanctions, up to and including dismissal of this action.

15
     IT IS SO ORDERED.
16

17 Dated:        February 11, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                      2
